UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2012 KITE REALTY GROUP TRUST (Exact name of registrant as specified in its charter) Maryland 1-32268 11-3715772 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 30 S. Meridian Street Suite1100 Indianapolis, IN (Address of principal executive offices) (Zip Code) (317) 577-5600 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 9, 2012, the Board of Trustees (the “Board”) of Kite Realty Group Trust (the “Company”) approved and adopted amendments (the “Amendments”) to the Company’s First Amended and Restated Bylaws, as amended (the “Bylaws”).Article III, Section 9 and Article IV, Section 6 of the Bylaws were amended to provide the Board and any committee thereof the flexibility to take action without a meeting if a unanimous consent setting forth the action is given by electronic transmission by each member of the Board or committee and is filed in paper or electronic form with the minutes of the Board or committee. The Amendments took effect on May 9, 2012. The foregoing description of the Amendments is qualified in its entirety by reference to the full text of the Amendments, a copy of which is attached as Exhibit 3.1 and incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description First Amendment to the First Amended and Restated Bylaws of Kite Realty Group Trust 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KITE REALTY GROUP TRUST May 15, 2012 /s/ Daniel R. Sink Daniel R. Sink Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description First Amendment to the First Amended and Restated Bylaws of Kite Realty Group Trust 4
